Mr. Justice Sears delivered the opinion of the court. This suit was brought by defendant in error to recover for injuries sustained, as is alleged, through negligence of plaintiffs in error, and the trial resulted in verdict and judgment for $5,500 against both plaintiffs in error. The negligence charged in each count of the declaration is the negligent building and construction of a door, which, by reason of its defective construction, fell upon defendant in error and injured her. There is no evidence proving or tending to prove that plaintiff in error Lena Sagor had anything whatever to do with the construction or building of the door in question. On the contrary, it is uncontroverted that Hoses Sagor was the owner of the building and the one who let the several contracts for its construction. The verdict, therefore, was entirely unsupported by evidence, so far as Lena Sagor is concerned, and her motion for a new trial should have been granted. It is doubtful if a verdict for any such amount could, upon the evidence here, be sustained as against the owner of the building, for lack of a sufficiently established connection between the most serious of the injuries complained of and the alleged cause thereof, viz., the falling of the door. But the reason first noted makes another trial necessary. The judgment is reversed and cause remanded.